lee, elmer edward v. state                                          



   NO. 12-03-00318-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

DONALD MILTON CARROLL,§
		APPEAL FROM THE 173RD
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
		HENDERSON COUNTY, TEXAS
 
MEMORANDUM OPINION
PER CURIAM
	This appeal is being dismissed for want of jurisdiction.  Appellant was convicted of indecency with
a child, and punishment was assessed at five years of imprisonment and a one thousand dollar fine. 
Thereafter, Appellant filed a notice of appeal.  To be sufficient to invoke the appellate court's full
jurisdiction, the notice of appeal filed by an appellant in a criminal case must bear the trial court's
certification of the appellant's right to appeal under Texas Rule of Appellate Procedure 25.2(a)(2).  Tex.
R. App. P. 25.2(c)(3)(B).  However, Appellant's notice of appeal does not include the required certification.
 	On October 24, 2003, this Court notified Appellant, pursuant to Texas Rules of Appellate
Procedure 25.2 and 37.1, that the notice of appeal does not include the trial court certification.  The notice
also informed Appellant that unless he filed a proper notice of appeal on or before November 24, 2003,
the appeal would be referred to the Court for dismissal.
	The deadline for responding to this Court's notice has expired.  As of November 26, 2003, 
Appellant has failed to respond to our notice.  Therefore, the appeal is dismissed for want of jurisdiction.
Opinion delivered November 26, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
(DO NOT PUBLISH)